PER CURIAM.
The trial court dismissed the complaint filed against the defendants/appellees because of a lack of connexity, i.e., the link between the cause of action and the activities of the defendant corporations in the forum state. While this appeal was pending our supreme court issued an opinion in White v. Pepsico, Inc., 568 So.2d 886 (Fla.1990), which the appellees, in a motion to remand, candidly submit clarifies the law in this area. In applying the law on service of process on corporations through a registered agent, the trial court, naturally, had no occasion to anticipate White v. Pepsico. We therefore reverse and remand to the trial court for further proceedings in accord with White v. Pepsico.
Reversed.
DANAHY, A.C.J., and FRANK and HALL, JJ., concur.